Exhibit 10.20

TALOS ENERGY INC.

LONG TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT GRANT NOTICE

Pursuant to the terms and conditions of the Talos Energy Inc. Long Term
Incentive Plan, as amended from time to time (the “Plan”), Talos Energy Inc.
(the “Company”) hereby grants to the individual listed below (“you” or the
“Director”) the number of Restricted Stock Units (the “RSUs”) set forth
below.  This award of RSUs (this “Award”) is subject to the terms and conditions
set forth herein and in the Restricted Stock Unit Agreement attached hereto as
Exhibit A (the “Agreement”) and the Plan, each of which is incorporated herein
by reference.  Capitalized terms used but not defined herein shall have the
meanings set forth in the Plan.

Director:

 

Date of Grant:

 

Total Number of Restricted Stock Units:

 

 

Vesting Schedule:

 

 

Subject to the Agreement, the Plan and the other terms and conditions set forth
herein, the RSUs shall vest on         , so long as you continuously provide
services to the Company or an Affiliate, as applicable, from the Date of Grant
through each such vesting date.  Notwithstanding anything in the preceding
sentence to the contrary, the RSUs granted hereunder shall immediately become
fully vested as set forth in Section 2(b) of the Agreement.

By your signature below, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Restricted Stock Unit Grant Notice (this “Grant
Notice”).  You acknowledge that you have reviewed the Agreement, the Plan and
this Grant Notice in their entirety and fully understand all provisions of the
Agreement, the Plan and this Grant Notice.  You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
regarding any questions or determinations that arise under the Agreement, the
Plan or this Grant Notice.  This Grant Notice may be executed in one or more
counterparts (including portable document format (.pdf) and facsimile
counterparts), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.

[Signature Page Follows]

 



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Director has executed this Grant
Notice, effective for all purposes as provided above.

TALOS ENERGY INC.

 

 

By:

Name:

Title:

 

 

DIRECTOR

 

  

 

Name:  

 

 

 

 

 

Signature Page to

Restricted Stock Unit Grant Notice



--------------------------------------------------------------------------------



EXHIBIT A

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (together with the Grant Notice to which
this Agreement is attached, this “Agreement”) is made as of the Date of Grant
set forth in the Grant Notice to which this Agreement is attached by and between
Talos Energy Inc., a Delaware corporation (the “Company”), and (the “Director”).
Capitalized terms used but not specifically defined herein shall have the
meanings specified in the Plan or the Grant Notice.

1.Award.  In consideration of the Director’s service to the Company or its
Affiliates and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, effective as of the Date of Grant
set forth in the Grant Notice (the “Date of Grant”), the Company hereby grants
to the Director the number of RSUs set forth in the Grant Notice on the terms
and conditions set forth in the Grant Notice, this Agreement and the Plan, which
is incorporated herein by reference as a part of this Agreement. In the event of
any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.  To the extent vested, each RSU represents the right to receive
one share of Stock, subject to the terms and conditions set forth in the Grant
Notice, this Agreement and the Plan.  Unless and until the RSUs have become
vested in the manner set forth in the Grant Notice, the Director will have no
right to receive any Stock or other payments in respect of the RSUs.  Prior to
settlement of this Award, the RSUs and this Award represent an unsecured
obligation of the Company, payable only from the general assets of the Company.

2.Vesting of RSUs. 

(a)Except as otherwise set forth in Section 2(b), the RSUs shall vest in
accordance with the vesting schedule set forth in the Grant Notice.  Unless and
until the RSUs have vested in accordance with such vesting schedule, the
Director will have no right to receive any dividends or other distribution with
respect to the RSUs. In the event of the termination of the Director’s service
relationship prior to the vesting of all of the RSUs (but after giving effect to
any accelerated vesting pursuant to this Section 2), any unvested RSUs (and all
rights arising from such RSUs and from being a holder thereof) will terminate
automatically without any further action by the Company and will be forfeited
without further notice and at no cost to the Company.

(b)Notwithstanding anything in the Grant Notice, this Agreement or the Plan to
the contrary, the RSUs shall immediately become fully vested upon (i) the
termination of the Director’s service relationship with the Company or an
Affiliate due to the Director’s disability or death, (ii) the termination of the
Director’s service relationship with the Company by the Company without cause,
and (iii) a Change in Control, in each case so long as the Director continuously
provides services to the Company or an Affiliate, as applicable, from the Date
of Grant through such event.

3.Dividend Equivalents.  In the event that the Company declares and pays a
dividend in respect of its outstanding shares of Stock and, on the record date
for such dividend, the Director holds RSUs granted pursuant to this Agreement
that have not been settled, the Company shall record the amount of such dividend
in a bookkeeping account and pay to the Director an amount

Exhibit A-1



--------------------------------------------------------------------------------

 

in cash equal to the cash dividends the Director would have received if the
Director was the holder of record, as of such record date, of a number of shares
of Stock equal to the number of RSUs held by the Director that have not been
settled as of such record date, such payment to be made on the date on which
such RSUs are settled in accordance with Section 4.  For purposes of clarity, if
the RSUs (or any portion thereof) are forfeited by the Director pursuant to the
terms of this Agreement, then the Director shall also forfeit the Dividend
Equivalents, if any, accrued with respect to such forfeited RSUs.  No interest
will accrue on the Dividend Equivalents between the declaration and payment of
the applicable dividends and the settlement of the Dividend Equivalents.

4.Settlement of RSUs.  As soon as administratively practicable following the
vesting of RSUs pursuant to Section 2, but in no event later than 30 days after
such vesting date, the Company shall deliver to the Director (i) an amount of
cash equal to the Fair Market Value of a number of shares of Stock equal to 40%
of the RSUs subject to this Award and (ii) a number of shares of Stock equal to
60% of the RSUs subject to this Award. All shares of Stock issued hereunder
shall be delivered either by delivering one or more certificates for such shares
to the Director or by entering such shares in book-entry form, as determined by
the Committee in its sole discretion.  The value of shares of Stock or any cash
shall not bear any interest owing to the passage of time.  Neither this Section
4 nor any action taken pursuant to or in accordance with this Agreement shall be
construed to create a trust or a funded or secured obligation of any kind.
Notwithstanding the preceding provisions of this Section 4, the Director may
elect to defer the delivery of the cash and shares of Stock in settlement of the
RSUs pursuant to the Restricted Stock Units Deferral Election Form attached
hereto as Exhibit B.  Any such deferral election shall be made in compliance
with such rules and procedures as the Committee prescribes from time to time.  

5.Tax Withholding.  To the extent that the receipt, vesting or settlement of
this Award results in compensation income or wages to the Director for federal,
state, local and/or foreign tax purposes, the Director shall make arrangements
satisfactory to the Company for the satisfaction of obligations for the payment
of withholding taxes and other tax obligations relating to this Award, which
arrangements include the delivery of cash or cash equivalents, Stock (including
previously owned Stock, net settlement, a broker-assisted sale, or other
cashless withholding or reduction of the amount of shares otherwise issuable or
delivered pursuant to this Award), other property, or any other legal
consideration the Committee deems appropriate. If such tax obligations are
satisfied through net settlement or the surrender of previously owned Stock, the
maximum number of shares of Stock that may be so withheld (or surrendered) shall
be the number of shares of Stock that have an aggregate Fair Market Value on the
date of withholding or surrender equal to the aggregate amount of such tax
liabilities determined based on the greatest withholding rates for federal,
state, local and/or foreign tax purposes, including payroll taxes, that may be
utilized without creating adverse accounting treatment for the Company with
respect to this Award, as determined by the Committee. The Director acknowledges
that there may be adverse tax consequences upon the receipt, vesting or
settlement of this Award or disposition of the underlying shares and that the
Director has been advised, and hereby is advised, to consult a tax advisor. The
Director represents that the Director is in no manner relying on the Board, the
Committee, the Company or an Affiliate or any of their respective managers,
directors, officers, employees or authorized representatives (including, without
limitation, attorneys, accountants, consultants, bankers, lenders, prospective
lenders and financial representatives) for tax advice or an assessment of such
tax consequences.

A-2



--------------------------------------------------------------------------------

 

6.Non-Transferability.  During the lifetime of the Director, the RSUs may not be
sold, pledged, assigned or transferred in any manner other than by will or the
laws of descent and distribution, unless and until the shares of Stock
underlying the RSUs have been issued, and all restrictions applicable to such
shares have lapsed.  Neither the RSUs nor any interest or right therein shall be
liable for the debts, contracts or engagements of the Director or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means,
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

7.Compliance with Applicable Law.  Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Stock hereunder will be
subject to compliance with all applicable requirements of applicable law with
respect to such securities and with the requirements of any stock exchange or
market system upon which the Stock may then be listed.  No shares of Stock will
be issued hereunder if such issuance would constitute a violation of any
applicable law or regulation or the requirements of any stock exchange or market
system upon which the Stock may then be listed.  In addition, shares of Stock
will not be issued hereunder unless (a) a registration statement under the
Securities Act is in effect at the time of such issuance with respect to the
shares to be issued or (b) in the opinion of legal counsel to the Company, the
shares to be issued are permitted to be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary for the lawful issuance and sale of any shares of Stock hereunder will
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority has not been obtained.  As a
condition to any issuance of Stock hereunder, the Company may require the
Director to satisfy any requirements that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company.

8.Legends.  If a stock certificate is issued with respect to shares of Stock
issued hereunder, such certificate shall bear such legend or legends as the
Committee deems appropriate in order to reflect the restrictions set forth in
this Agreement and to ensure compliance with the terms and provisions of this
Agreement, the rules, regulations and other requirements of the SEC, any
applicable laws or the requirements of any stock exchange on which the Stock is
then listed.  If the shares of Stock issued hereunder are held in book-entry
form, then such entry will reflect that the shares are subject to the
restrictions set forth in this Agreement.

9.Rights as a Stockholder. The Director shall have no rights as a stockholder of
the Company with respect to any shares of Stock that may become deliverable
hereunder unless and until the Director has become the holder of record of such
shares of Stock, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of any such shares of Stock,
except as otherwise specifically provided for in the Plan or this Agreement.

A-3



--------------------------------------------------------------------------------

 

10.Satisfaction of Claims.  Any issuance or transfer of shares of Stock or other
property to the Director or the Director’s legal representative, heir, legatee
or distributee, in accordance with this Agreement shall be in full satisfaction
of all claims of such Person hereunder.  

11.No Right to Continued Service or Awards. Nothing in the adoption of the Plan,
nor the award of the RSUs thereunder pursuant to the Grant Notice and this
Agreement, shall confer upon the Director the right to a continued service
relationship with the Company or any Affiliate, or any other entity, or affect
in any way the right of the Company or any such Affiliate, or any other entity
to terminate such service relationship at any time. The grant of the RSUs is a
one-time benefit and does not create any contractual or other right to receive a
grant of Awards or benefits in lieu of Awards in the future. Any future Awards
will be granted at the sole discretion of the Company.

12.Legal and Equitable Remedies. The Director acknowledges that a violation or
attempted breach of any of the Director's covenants and agreements in this
Agreement will cause such damage as will be irreparable, the exact amount of
which would be difficult to ascertain and for which there will be no adequate
remedy at law, and accordingly, the parties hereto agree that the Company and
its Affiliates shall be entitled as a matter of right to an injunction issued by
any court of competent jurisdiction, restraining the Director or the affiliates,
partners or agents of the Director from such breach or attempted violation of
such covenants and agreements, as well as to recover from the Director any and
all costs and expenses sustained or incurred by the Company or any Affiliate in
obtaining such an injunction, including, without limitation, reasonable
attorneys’ fees. The parties to this Agreement agree that no bond or other
security shall be required in connection with such injunction. Any exercise by
either of the parties to this Agreement of its rights pursuant to this Section
12 shall be cumulative and in addition to any other remedies to which such party
may be entitled.

13.Notices.  All notices and other communications under this Agreement shall be
in writing and shall be delivered to the parties at the following addresses (or
at such other address for a party as shall be specified by like notice):

If to the Company, unless otherwise designated by the Company in a written
notice to the Director (or other holder):

Talos Energy Inc.
Attn: Executive Vice President and General Counsel

333 Clay St., Suite 3300

Houston, Texas 77002

If to the Director, at the Director’s last known address on filed with the
Company.

Any notice that is delivered personally or by overnight courier or telecopier in
the manner provided herein shall be deemed to have been duly given to the
Director when it is mailed by the Company or, if such notice is not mailed to
the Director, upon receipt by the Director. Any notice that is addressed and
mailed in the manner herein provided shall be conclusively presumed to have been
given to the party to whom it is addressed at the close of business, local time
of the recipient, on the fourth day after the day it is so placed in the mail.

A-4



--------------------------------------------------------------------------------

 

14.Consent to Electronic Delivery; Electronic Signature.  In lieu of receiving
documents in paper format, the Director agrees, to the fullest extent permitted
by law, to accept electronic delivery of any documents that the Company may be
required to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports and all other forms of communications) in
connection with this and any other Award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Director has access. The
Director hereby consents to any and all procedures the Company has established
or may establish for an electronic signature system for delivery and acceptance
of any such documents that the Company may be required to deliver, and agrees
that his or her electronic signature is the same as, and shall have the same
force and effect as, his or her manual signature.

15.Agreement to Furnish Information.  The Director agrees to furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.

16.Entire Agreement; Amendment.  This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the RSUs granted hereby; provided¸ however, that the
terms of this Agreement shall not modify and shall be subject to the terms and
conditions of any employment, consulting and/or severance agreement between the
Company (or an Affiliate or other entity) and the Director in effect as of the
date a determination is to be made under this Agreement.  Without limiting the
scope of the preceding sentence, except as provided therein, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect.  The Committee may, in its sole discretion, amend this Agreement from
time to time in any manner that is not inconsistent with the Plan; provided,
however, that except as otherwise provided in the Plan or this Agreement, any
such amendment that materially reduces the rights of the Director shall be
effective only if it is in writing and signed by both the Director and an
authorized officer of the Company.

17.Severability and Waiver.  If a court of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, then the
invalidity or unenforceability of such provision shall not affect the validity
or enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect. Waiver by any party of any
breach of this Agreement or failure to exercise any right hereunder shall not be
deemed to be a waiver of any other breach or right. The failure of any party to
take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.

18.Clawback.  Notwithstanding any provision in the Grant Notice, this Agreement
or the Plan to the contrary, to the extent required by (a) applicable law,
including, without limitation, the requirements of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, any SEC rule or any applicable
securities exchange listing standards and/or (b) any policy that may be adopted
or amended by the Board from time to time, all shares of Stock issued hereunder
shall

A-5



--------------------------------------------------------------------------------

 

be subject to forfeiture, repurchase, recoupment and/or cancellation to the
extent necessary to comply with such law(s) and/or policy.

19.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of DELAWARE applicable to contracts made
and to be performed therein, exclusive of the conflict of laws provisions of
DELAWARE LAW.

20.Successors and Assigns.  The Company may assign any of its rights under this
Agreement without the Director’s consent. This Agreement will be binding upon
and inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer set forth herein and in the Plan, this Agreement
will be binding upon the Director and the Director's beneficiaries, executors,
administrators and the Person(s) to whom the RSUs may be transferred by will or
the laws of descent or distribution.

21.Headings. Headings are for convenience only and are not deemed to be part of
this Agreement.

22.Counterparts.  The Grant Notice may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.  Delivery of an executed counterpart of the Grant
Notice by facsimile or portable document format (.pdf) attachment to electronic
mail shall be effective as delivery of a manually executed counterpart of the
Grant Notice.

23.Section 409A. Notwithstanding anything herein or in the Plan to the contrary,
the RSUs granted pursuant to this Agreement are intended to be exempt from the
applicable requirements of the Nonqualified Deferred Compensation Rules and
shall be limited, construed and interpreted in accordance with such intent.
Nevertheless, to the extent that the Committee determines that the RSUs may not
be exempt from the Nonqualified Deferred Compensation Rules, then, if the
Director is deemed to be a “specified employee” within the meaning of the
Nonqualified Deferred Compensation Rules, as determined by the Committee, at a
time when the Director becomes eligible for settlement of the RSUs upon his
“separation from service” within the meaning of the Nonqualified Deferred
Compensation Rules, then to the extent necessary to prevent any accelerated or
additional tax under the Nonqualified Deferred Compensation Rules, such
settlement will be delayed until the earlier of: (a) the date that is six months
following the Director’s separation from service and (b) the Director’s
death.  Notwithstanding the foregoing, the Company and its Affiliates make no
representations that the RSUs provided under this Agreement are exempt from or
compliant with the Nonqualified Deferred Compensation Rules and in no event
shall the Company or any Affiliate be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by the
Director on account of non-compliance with the Nonqualified Deferred
Compensation Rules.

 

A-6



--------------------------------------------------------------------------------



EXHIBIT B

Restricted stock Units

DEFERRAL ELECTION FORM

 

Please complete this Restricted Stock Units Deferral Election Form (the
“Deferral Election Form”) and return a signed copy to the Executive Vice
President and General Counsel no later than (the “Election Deadline”).  

 

Name:  

 

NOTE: This Deferral Election Form will apply to all grants of Restricted Stock
Units (the “RSUs”) you may receive from Talos Energy Inc. (the “Company”) until
such time as a new signed Deferral Election Form is received by the Company. Any
new signed Deferral Election Form must be received by the Company no later than
December 31 of the calendar year preceding the calendar in which it is intended
to apply.

 

1.Settlement of DSUs

 

In making this election, the following rules apply:

 

 

•

Unless otherwise specified, capitalized terms used but not defined in this
Deferral Election Form shall have the meaning attributed to them in the
Restricted Stock Unit Grant Notice (the “Grant Notice”), the Restricted Stock
Unit Agreement (the “Agreement”) or the Talos Energy Inc. Long Term Incentive
Plan, as amended from time to time (the “Plan”), as applicable.  

 

 

•

You must complete this Deferral Election Form by the Election Deadline and
select a payment date on which you will receive the cash and shares of Stock
underlying the RSUs (and cash in respect of any Dividend Equivalents). You must
complete this Deferral Election Form even if you want the cash and shares of
Stock underlying your RSUs (and cash in respect of any Dividend Equivalents) to
be paid to you at the default time specified in Section 4 of the Agreement
(i.e., within 30 days following the vesting date).  

 

 

•

Notwithstanding the foregoing, if you fail to complete and timely submit this
Deferral Election Form, the cash and shares of Stock underlying your RSUs (and
cash in respect of any Dividend Equivalents) will be paid to you at the default
time specified in Section 4 of the Agreement.

 

2.Deferral Election

 

I hereby irrevocably elect to receive the cash and shares of Stock issuable
pursuant to any RSUs (and any associated Dividend Equivalents) granted to me in
2018 and any future calendar years, until such time as a new signed Deferral
Election Form is received by the Company, upon the earliest to occur of my
death, “disability” (as defined in the Nonqualified

Exhibit B-1



--------------------------------------------------------------------------------

 

Deferred Compensation Rules), a Change in Control, a “separation from service”
(as defined in the Nonqualified Deferred Compensation Rules) or (select only one
of the following):

 

☐(a)The default time specified in the Agreement.

☐(b)The date I incur a separation from service (as defined in the Nonqualified
Deferred Compensation Rules).

☐(c)The fifth anniversary of the vesting of the RSUs.

3. Signature

 

I understand that my rights to the cash and shares of Stock underlying the RSUs
(and cash in respect of any Dividend Equivalents) are subject to the rights of
the general creditors of the Company in the event of its insolvency, and cash in
respect of any Dividend Equivalents will not bear any interest owing to the
passage of time.  I further understand that this Deferral Election Form will
become effective and irrevocable as of 5:00 pm CT on June 13, 2018, which is the
Election Deadline. Once I have elected the time of settlement of my RSUs by
submitting this Deferral Election Form, I understand that (a) the settlement
election will be irrevocable and (b) the settlement election will control over
any contrary payment time or event specified in Section 4 of the Agreement.  I
acknowledge that, if I do not complete and timely submit this Deferral Election
Form, the cash and shares of Stock underlying my RSUs (and cash in respect of
any Dividend Equivalents) will be paid to me at the default time specified in
the Agreement.

 

By executing this Deferral Election Form, I hereby acknowledge my understanding
of, and agreement with, the terms and provisions set forth in this Deferral
Election Form, the Grant Notice, the Agreement and the Plan.  

 

 

DIRECTOR

 

 

 

Name:  

 

Date:

B-2

